Citation Nr: 0305772	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  00-18 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD). 

(The issues of entitlement to service connection for tinnitus 
and entitlement to a total rating based on unemployability 
due to service-connected disability will be addressed in a 
future decision.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 until May 
1975.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an April 2000 
rating decision of the Roanoke, Virginia Regional Office (RO) 
that granted service connection for PTSD and awarded a 30 
percent disability evaluation.  The veteran expressed 
dissatisfaction with the original rating in a notice of 
disagreement received in July 2000.  

The appellant was afforded a personal hearing at the RO in 
October 2000; the transcript of which is of record.  

The Board's decision on the claim for an initial ratings in 
excess of 30 percent for PTSD is set forth below.  However, 
the Board is undertaking additional development with respect 
to the claim of entitlement to service connection for 
tinnitus pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (January 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)(2002)).  When it is completed, the Board shall 
provide notice of the development as required by Rule of 
Practice 903 (67 Fed. Reg. 3,099, 3,105) (January 23, 2002) 
(codified at 38 C.F.R. § 20.903 (2002)).  After giving notice 
and reviewing your response, the Board shall prepare a 
separate appellate decision addressing this issue.  The issue 
of entitlement to a total rating based on unemployability due 
to service-connected disability will also be deferred pending 
completion of the additional development.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the merits of the claim has been 
accomplished.

2.  The service-connected PTSD is primarily manifested by 
symptoms which include chronic depression and irritability, 
sleep impairment, social isolation and withdrawal, intrusive 
thoughts of combat experiences, nightmares, exaggerated 
startle response, hypervigilance, feelings of worthlessness 
and hopelessness, fluctuating moods, anxiety, partial 
insight, and impaired personal relationships which result in 
no more than occupational and social impairment with reduced 
reliability, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted previously, the veteran is currently in receipt of a 
30 percent disability rating for PTSD.  He asserts that the 
symptoms associated with the service-connected disability are 
more severely disabling than reflected by the currently 
assigned disability evaluation and warrant a higher rating.  

Preliminary Matters; Duty to Assist

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The Act and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2002); 38 
C.F.R. § 3.102 (2002)).  They also include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2002).  In addition, they 
define the obligation of VA with respect to its duty to 
assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c) (2002)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for a higher rating for PTSD has been 
accomplished.  As evidenced by the August 2000 statement of 
the case and the January 2001, September 2002, November 2002 
and January 2003 supplemental statements of the case, the 
veteran has been furnished the pertinent laws and regulations 
governing the claim and the reasons for the denial.  The 
appellant has been given notice of the information and 
evidence needed to substantiate the claim, and has been 
afforded opportunities to submit information and evidence.  
The Board finds that all necessary development has been 
accomplished and that RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate the claim currently under 
consideration, to include conducting a personal hearing in 
October 2000, scheduling VA examinations in March 2000 and 
April 2002 and requesting extensive VA outpatient records.  

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In 
letters to the veteran dated in August 2000, May 2001 and 
August 2002, the RO informed the veteran of the notice and 
duty to assist provisions of the VCAA, what the evidence had 
to show to establish entitlement to an increased rating, what 
medical and other evidence the RO needed from him, what 
information or evidence the veteran could provide in support 
of the claim, and what evidence VA would try to obtain for 
him.  Therefore, the duty to notify has been met.  Under 
these circumstances, the Board finds that adjudication of 
this claim on appeal poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.

Pertinent Law and Regulations

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the initial assignment of a disability rating has been 
appealed, the Board must consider the rating, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

The veteran's service-connected PTSD is rated in accordance 
with 38 C.F.R. § 4.130, Diagnostic Code 9411 under a general 
rating formula for mental disorders.  Under that rating 
criteria, a 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating for PTSD is assigned when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).

A 70 percent evaluation requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.  

Factual Background

The discharge summary from a period of VA hospitalization 
between December 1996 and January 1997 shows that the veteran 
was admitted into a treatment program primarily for alcohol 
and drug dependence with a 32-year history of drinking and 
smoking marijuana, as well as a two-year history of cocaine 
use.  It was noted that the appellant had been drinking 48 
ounces of beer daily for years, smoking at least six 
marijuana cigarettes weekly, and using crack daily in 
unspecified amounts for a long period of time.  It was 
reported that he drank and used more than planned, had been 
unable to cut down, spent much of his time getting, using and 
recovering from the effects of alcohol and drugs, had given 
up activities on account of such, and continued despite 
physical, emotional, financial and social problems.  
Pertinent discharge diagnoses of alcohol and cocaine 
dependence, and dysthymic disorder were rendered.  

The veteran filed a claim for service connection for an 
acquired psychiatric disorder in December 1998.  Subsequently 
received were VA outpatient records dating from January 1999 
which showed that the appellant received treatment for 
multiple complaints and disorders including inability to 
sleep, anxiety, and depression.  It was noted that he had 
been placed on Sertraline for the past two months, as well as 
Trazodone for sleep.  He consistently complained of increased 
irritability, and indicated that he had intrusive thoughts 
about Vietnam.  He related that he avoided war-related 
material, had nightmares about the war, and awoke in the 
middle of the night sweating.  

The appellant underwent a VA psychological examination in 
March 2000 where it was noted that he was divorced, 
unemployed, and living with a girlfriend.  He stated that he 
currently received treatment for PTSD and a major depressive 
disorder at a VA facility.  Pertinent background and military 
history was recited wherein the veteran noted that he had 
begun to have nightmares about Vietnam and sleep difficulties 
in 1992.  He related that he had worked as a file clerk from 
1976 to 1991, and said that he had started a financial 
services business in 1988.  He stated that he left the clerk 
job in 1991 to go to college full-time, but left after about 
a year before obtaining any degree.  He said that he 
continued his business while working part-time for an 
insurance company until 1994, and then relocated to another 
state where he held a series of part-time jobs from 1994 to 
1996.  The veteran related that he had come to VA in 1996 for 
polysubstance abuse treatment and secured a position at a 
hospital in housekeeping from January 1997 to May 1999.  He 
indicated that he subsequently worked another series of jobs, 
including at Manpower, as cook at a restaurant and for a U-
Haul rental concern.  He stated that since then, he had been 
bothered with knee and foot problems which limited the type 
of work he could perform, and had been unemployed since 
November 1999.  

The veteran reported feeling nervous often, but did not 
indicate that he had panic attacks or engaged in obsessional 
rituals.  It was noted that he did not report any 
spontaneous, intrusive, distressing thoughts and 
recollections of his war experiences.  He said that war 
movies reminded him of his traumatic combat experiences and 
upset him, and that he avoided them.  He reported exaggerated 
startle response to loud noises, lack of energy, insomnia, 
and frequent periods of depression which lasted from two 
hours to two or three weeks.  He denied crying spells, but 
said he had occasional suicidal thoughts and feelings of 
hopelessness.  The veteran described vivid nightmares of 
events in Vietnam, and reported excessive irritability and 
homicidal thoughts, but denied violent behavior toward 
others.  It was noted that impulse control was adequate.  He 
denied paranoia, hypervigilance, hallucinations and 
delusions, and did not report any flashback experiences.  It 
was reported that he was not currently abusing alcohol or 
using any illegal drugs.  He reported having few friends, 
preferred to be alone most of the time and continued to take 
medication.  He was not receiving any counseling.  

Upon mental status examination, the veteran's dress, grooming 
and hygiene were observed to be good.  He was alert and 
oriented.  He was talkative and behavior was appropriate and 
cooperative.  Mood was anxious and depressed and he appeared 
to be tense and restless.  Eye contact was fair.  Speech was 
circumstantial but clear, relevant and logical.  Affect was 
appropriate and normal in range.  No psychotic abnormalities 
were noted.  Insight was fair, memory was intact and 
concentration was adequate.  Fund of general information, 
abstract thinking and judgment were intact.  He was found to 
be competent for VA purposes.  Pertinent diagnoses of PTSD, 
major depressive disorder without psychotic feature and 
polysubstance abuse, in remission were rendered.  A Global 
Assessment of Functioning (GAF) score of 65 was provided.  

In a clinic note dated in August 2000, the veteran's treating 
physician wrote that he continued on medication and was being 
referred to psychology for enrollment in the PTSD group for 
support therapy.

The veteran presented testimony upon personal hearing on 
appeal in October 2000 to the effect that his PTSD symptoms 
were getting worse, with increased sleep difficulty and 
recurring dreams.  He stated that he had had at least six 
jobs during the past year, but was unable to keep them due to 
such symptoms.  He related that his medication had been 
increased, and that he was currently obtaining psychotherapy.  

Of record is a statement dated in August 2001 from a VA 
counseling psychologist and VA Vocational Rehabilitation 
Services which found that vocational rehabilitation was not 
feasible for the veteran due to his inability to maintain 
himself for a full work day, and need for constant medical 
attention as the result of numerous disabilities, one of 
which was his PTSD.

The appellant was afforded a VA examination in April 2002 
where it was noted that he continued in PTSD counseling and 
on medication.  It was indicated that his claims folder was 
reviewed.  The veteran reported some legal problems since he 
was last seen consisting of jail time for driving on a 
suspended license and failure to pay the fine.  He stated 
that he remained unemployed, which he attributed primarily to 
knee and foot problems.  It was noted that the veteran had 
been married and divorced twice, and that he had an adult 
daughter with whom he had no contact.  He related that he did 
not have a relationship with his mother for years, but that 
he was trying to re-establish closer relations and currently 
talked with her on the phone.  He said that he had two 
brothers and a sister but had no contact with them.  He did 
indicate that he had a relationship with his landlady, and 
that they helped each other out.  He denied having any other 
stable relationships.  

The veteran stated that his routine activities were limited 
to watching television, going for walks, doing housework and 
helping his landlady fix meals.  He denied current 
polysubstance abuse, a history of violence or assaultive 
behavior, and suicidal attempts.  The examiner stated that 
the veteran's current psychosocial functional status was 
characterized by continued unemployment, adequate performance 
of routine responsibilities of self care, no relationships 
with family members, only one stable interpersonal 
relationship, disabling physical health problems and leisure 
pursuits limited to watching television and taking walks.  

On mental status examination, it was reported that there was 
no impairment of thought processes or communication, and that 
eye contact was adequate.  The veteran denied delusions and 
hallucinations.  He reported suicidal and homicidal thoughts 
at times, but denied any current plans or intentions of 
harming himself.  It was noted that he was able to maintain 
minimal personal hygiene and other basic activities of daily 
living.  He was fully oriented.  There were no indications of 
memory loss or impairment.  The appellant did not report 
obsessive or ritualistic behavior which interfered with 
routine activities.  Rate and flow of speech were adequate, 
and without evidence of irrelevant, illogical or obscure 
speech patterns.  He reported frequent panic attacks with 
chest pain, shortness of breath and a racing heart, and said 
that his last episode of such was two weeks before.  The 
veteran related that he felt depressed daily and was anxious 
most of the time.  It was noted that impulse control appeared 
to be unimpaired.  He complained of initial and middle 
insomnia, and said that he slept only about three to four 
hours a night on medication, and napped for about two hours 
some days.  The appellant said that he felt tired every day 
late in the afternoon which limited his desire to do things.  

The examiner noted that the appellant continued to report 
chronic PTSD, with symptoms that included intrusive, 
distressing thoughts and recollections of his war experiences 
daily.  It was reiterated that war movies, talking about the 
war, or war news on television reminded him or his own 
experiences and upset him.  The veteran reported exaggerated 
startle response, sleep difficulties and nightmares four to 
five times a week.  It was noted that he was excessively 
irritable and hypervigilant, as well as rather socially 
withdrawn.  Following examination, pertinent diagnoses of 
PTSD, major depressive disorder without psychotic features 
and polysubstance abuse, in remission, were rendered.  It was 
found that the prognosis for improvement of his psychiatric 
condition was guarded.  

In a July 2002 addendum to the prior report, the examiner 
responded to clarifying questions posed by the RO.  The 
examiner stated that it was not as likely as not that the 
veteran's major depressive disorder was proximately due to or 
the result of PTSD because it was diagnosed years earlier, 
and that there was no evidence in the treatment records that 
PTSD caused or chronically aggravated that disorder.  The 
examiner enumerated the symptoms associated with the 
veteran's PTSD, and found that the appellant's psychiatric 
symptomatology more nearly approximated the criteria for a 30 
percent rating in a "psychiatric condition evaluation 
table" sent to him for review.

VA outpatient clinical records dated between 2000 and 2002 
reflect that the appellant received continuing treatment for 
psychiatric symptoms, including medication management, 
counseling and psychotherapy for PTSD and major depressive 
disorder.  He consistently reported fluctuating symptoms, 
including worsening depression and irritability, as well as 
inability to concentrate, worthlessness, up and down moods, 
low energy, and loss of interest in activities.  The clinic 
notes in August 2000 indicate that the appellant resumed 
drinking and was offered inpatient hospitalization for 
alcohol detoxification in February 2001.  He related in 
October 2001 that he could not stop drinking.  It was 
reported that he remained in remission as to cocaine to 
cannabis abuse, per his statement.  The appellant was 
observed to have poor grooming at times.  Insight was 
primarily shown to be only partial.  Throughout this time 
frame, his judgment was noted to be fair to good, and no 
thought disorder, delusions, phobias, hallucinations or 
substantive suicidal ideation was reported.  It was recorded 
a number of times that he did not require inpatient 
hospitalization for PTSD.  GAF scores were recorded on 
numerous occasions and were shown to range from a low of 50 
in July 2002 to 70 in August 2002, but were mostly shown to 
be around 63.  In August 2002, it was reported that the 
appellant was admitted to the three-day inpatient PTSD Unit 
for evaluation to determine his suitability for placement in 
a future six-week inpatient treatment program.  He listed his 
PTSD symptoms as nightmares, sleep deprivation, flashbacks, 
hypervigilance, exaggerated startle response, depression, 
decreased libido, social and personal isolation, feelings of 
guilt, insomnia, and intrusive thoughts of his combat 
experiences.  

On mental status examination, the veteran was observed to be 
appropriately dressed and alert, oriented times three and 
cooperative.  No delusional ideation was verbalized, and 
there was no evidence of auditory or visual hallucinations.  
He denied active suicidal or homicidal intent or ideation at 
that time.  Concentration ability seemed to be intact.  He 
complained of short-term memory problems and forgetfulness.  
He was determined to be competent.  Comprehensive physical, 
mental and laboratory studies were performed.  However, the 
appellant was not accepted into the program because he tested 
positive for cocaine, and the staff felt that he needed to be 
free and clear of all substances before beginning the full 
program.  He was advised to go through another substance 
abuse program and to continue with his outpatient treatment.  
He remained unemployed throughout this timeframe although he 
expressed a desire to return to work.

Legal Analysis

A review of the evidence pertinent to the veteran's current 
claim for a higher rating reveals that his service-connected 
psychiatric disability has been manifested by symptoms which 
include chronic depression, irritability, sleep impairment, 
social isolation, intrusive thoughts of combat experiences, 
nightmares, exaggerated startle response, hypervigilance, 
feelings of worthlessness, fluctuating moods, and anxiety.  
The appellant complains of memory and concentration problems, 
and insight has primarily been shown to be no more than 
partial.  It is indicated that personal relationships are 
significantly impaired.  VA outpatient clinical records 
dating from 2000 reflect that he receives continuing follow-
up for such symptoms, and has continuously been prescribed 
medication in this regard.  He has been shown to have had 
many jobs throughout the years, and has been unemployed since 
approximately 1999.

The Board observes, however, that despite the fact the 
veteran displays some symptoms in the criteria for the next 
higher rating which result in some disturbance of motivation 
and mood and difficulty in establishing and maintaining 
effective work and social relationships, there is little 
other clinical evidence in this instance for which a 50 
percent evaluation is warranted.  It is shown that 
symptomatology consistent with flattened affect; 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, impairment of short and long-
term memory, difficulty in understanding complex commands, 
impaired judgment, and impaired abstract thinking have not 
been demonstrated at any time during the appeal period.  The 
record reflects that cognitive functioning on the whole is 
intact.  The appellant's treating physicians have 
consistently reported that he is well oriented with good 
judgment on the whole.  Speech has been noted to be relevant 
and coherent, and the appellant displays good impulse 
control.  No current or ongoing panic attacks are 
substantiated in the extensive clinical data.  The veteran 
has been shown to be groomed for the most part, and has been 
reported to be capable of maintaining his hygiene, although 
occasional lapses have been noted.  There is no evidence of a 
thought disorder, paranoia, hallucinations, delusions or any 
suicidal intent or plan.  It has not been indicated 
clinically that concentration or memory is significantly 
impaired.  

The Board also notes that while the veteran has been given 
fluctuating GAF scores of between 50 and 70, 63 is the most 
prominent assessment.  According to the DSM-IV, GAF scores 
between 61 and 70 indicate moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers).  This would appear to be consistent with the level 
of impairment contemplated by the currently assigned 30 
percent evaluation.  The Board notes that on most recent VA 
examination in April 2002, the examiner found that the 
appellant's symptoms more nearly approximated the criteria 
for a 30 percent rating.  It is shown that the few GAF scores 
lower than 60 which might indicate a slight worsening of his 
condition does not conclusively establish that the veteran's 
PTSD has worsened to the extent that the criteria for the 50 
percent, evaluation are now met.  While GAFs of 51-60 
indicate serious symptoms (suicidal ideation, severe 
obsessional rituals, and frequent shoplifting) or serious 
impairment in social, occupational, or school functioning, 
the actual symptoms exhibited by the veteran indicate a 
disability picture that more nearly approximates the criteria 
for the currently assigned 30 percent evaluation.  Moreover, 
the appellant is shown to have psychiatric symptoms 
attributed to major depressive disorder and alcohol and 
cocaine abuse that have not been ascribed to PTSD, as well as 
many physical disabilities, for which service connection is 
not in effect, which appear to substantially impact his 
overall functioning.  He himself has admitted that he quit 
his last job on account of knee and foot difficulties. 

For the foregoing reasons, the Board finds that the 
psychiatric symptoms exhibited by the veteran represent 
occupational and social impairment with no more than 
occasional decrease in reliability and productivity.  This 
level of impairment is consistent with the criteria for the 
current 30 percent evaluation for the disability.  As the 
criteria for the 50 percent evaluation are not met, it thus 
stands to reason that the criteria for an even higher (70 or 
100 percent) schedular evaluation are likewise not 
demonstrated.  

Additionally, there is no showing that the symptomatology 
associated with this disability reflects such an exceptional 
or unusual disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the disability is not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating).  
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand the claim to the RO for 
the procedural actions outlined in 38 C.F.R. §  3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the claim for an initial 
rating in excess of 30 percent for service-connected PTSD 
must be denied.  In reaching the above conclusion, the Board 
has considered the benefit-of-the- doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55-57. 


ORDER


An initial rating in excess of 30 percent for PTSD is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

